We are unable to conclude that a reversal of the judgment of conviction in this case can be justly founded upon the failure of the magistrate in the examining court to certify, seal and deliver to the clerk of the court the proceedings in the examining court. The purpose of this statute is that these records may be preserved for use by the grand jury and the prosecuting officers. The case of Foat v. State, 28 Tex.Crim. App. 527, cited by appellant, was one in which the appeal was from a judgment forfeiting the appearance bond. The holding was that the forfeiture was not valid unless bond was required by an entry made upon the docket in accord with the statute. The issue on appeal was whether an order requiring bond had been made. The record failed to show such an order. The distinction between that and the present contention seems obvious. In Foat's case, supra, the validity of the bond upon which the judgment rested depended upon the entry of an order of the magistrate. In the present case, the proceedings of the examining court, so far as we are able to perceive, bear no relation to the matter in hand. All that we find is that a complaint charging appellant with an offense was made by Kyle and sworn to before Adkinson, a Justice of the Peace, and that upon this affidavit, filed in the County Court, an information was made by the County Attorney and a trial in the County Court had on the merits. In the case of Kimbrough v. State, 28 Tex.Crim. App. 367, to which appellant also refers, the question before the court was whether the grand jury used diligence to ascertain the name of the person from whom the property was taken. The proceedings of the Magistrate Court, *Page 615 
if filed in accord with the statute, Art. 347, C. C. P., would have revealed the name. At least, such was the contention of Kimbrough. The court held that in the absence of evidence to the contrary, the presumption would prevail that the proceedings were certified as required by Art. 373, supra, and were available to the grand jury. The papers which were presumed to have been in the possession of the grand jury when the indictment was found, not being produced by the prosecuting officer or made available to the appellant, the court held competent parol evidence to show that on the docket of the magistrate the name of the injured party did appear. We fail to perceive the analogy to the present case, in which the attempt is to make the mere absence of the records of the magistrate cause for reversal without claiming that the failure to certify them (if in fact there was such failure) had any bearing on the merits.
The motion for rehearing is overruled.
Overruled.